UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35382 GSE Holding, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 77-0619069 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19103 Gundle Road, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 443-8564 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [x] As of August 2, 2013, 20,360,612 shares of the registrant’s common stock were outstanding. GSE Holding, Inc. FORM 10-Q For the Quarter Ended June 30, 2013 TABLE OF CONTENTS Page PART I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended June 30, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for six months ended June 30, 2013 and 2012 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 31 SIGNATURES 32 1 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Quarterly Report on Form 10-Q are forward-looking statements. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe,” “may,” “will,” “should,” “can have,” “likely” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. The statements we make regarding the following subjects are forward-looking by their nature. These statements include, but are not limited to, statements about our beliefs concerning our capital expenditure requirements and liquidity needs; our beliefs regarding the impact of future regulations; our ability to secure project bids; our expectations regarding future demand for our products; our expectation that sales and total gross profits derived from outside North America will increase; our ability to manufacture our higher-margin proprietary products globally; and our belief in the sufficiency of our cash flows to meet our liquidity needs. The preceding list is not intended to be an exhaustive list of all of our forward-looking statements. The forward-looking statements are based on our beliefs, assumptions and expectations of future performance, taking into account the information currently available to us. While we believe that our assumptions are reasonable, we caution that it is very difficult to predict the impact of known factors, and it is impossible for us to anticipate all factors, that could affect our actual results. Important factors that could cause actual results to differ materially from our expectations, or cautionary statements, include, but are not limited to, (i) general economic conditions and cyclicality in the markets we serve; (ii) our ability to secure project bids; (iii) increases in prices or disruptions in supply of the raw materials we use; (iv) our ability to develop new applications and markets for our products; (v) unexpected equipment failures or significant damage to our manufacturing facilities; (vi) competition; (vii) our ability to anticipate and effectively manage risks associated with our international operations; (viii) our ability to maintain compliance with debt covenants; (ix) currency exchange rate fluctuations; (x) our ability to retain key executives and other personnel; (xi) extensive and evolving environmental and health and safety regulations; and (xii) other factors described in more detail under “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 filed with the Securities Exchange Commission (the “SEC”) on March 28, 2013. All written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements as well as other cautionary statements that are made from time to time in our other filings with the SEC and public communications. You should evaluate all forward-looking statements made in this Quarterly Report on Form 10-Q in the context of these risks and uncertainties. We cannot assure you that we will realize the results or developments we expect or anticipate or, even if substantially realized, that they will result in the consequences or affect us or our operations in the way we expect. The forward-looking statements included in this Quarterly Report on Form 10-Q are made only as of the date hereof. We undertake no obligation to update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. 2 ITEM 1. FINANCIAL STATEMENTS 3 GSE Holding, Inc. Condensed Consolidated Balance Sheets (in thousands, except share amounts) (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $1,946 and $869, respectively Other Inventory, net Deferred income taxes Prepaid expenses and other Income taxes receivable Total current assets Property, plant and equipment, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other Short-term debt Current portion of long-term debt Total current liabilities Other liabilities Deferred income taxes — Long-term debt, net of current portion Total liabilities Commitments and contingencies (Note 13) Stockholders’ equity: Common stock, $.01 par value, 150,000,000shares authorized, 20,379,350 and 19,846,684shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 GSE Holding, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (in thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of Products Gross profit Selling, general and administrative expenses Non-recurring initial public offering related costs — — — Amortization of intangibles Impairment of goodwill — — Operating income (loss) ) ) Other expenses (income): Interest expense, net of interest income Loss on extinguishment of debt — — Other expense Income (loss) from continuing operations before income taxes ) ) ) Income tax provision (benefit) ) Income (loss) from continuing operations ) ) ) Income (loss) from discontinued operations, net of tax — 80 — ) Net income (loss). ) ) ) Other comprehensive income (loss): Foreign currency translation adjustment ) Comprehensive income (loss) $ ) $ $ ) $ ) Basic net income (loss) per common share: Continuing operations $ ) $ $ ) $ ) Discontinued operations — — ) $ ) $ $ ) $ ) Diluted net income (loss) per common share: Continuing operations $ ) $ $ ) $ ) Discontinued operations — — ) $ ) $ $ ) $ ) Basic weighted-average common shares outstanding Diluted weighted-average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 5 GSE Holding, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Loss from discontinued operations — Adjustments to reconcile net loss to cash provided by (used in) operating activities: Impairment of goodwill — Depreciation and amortization Loss on extinguishment of debt — Stock-based compensation Changes in operating assets and liabilities, net of effect of acquisitions: Decrease (increase) in accounts receivable ) Increase in inventory ) ) Increase in accounts payable All other items, net ) ) Net cash provided by (used in) operating activities – continuing operations ) Net cash used in operating activities – discontinued operations — ) Net cash provided by(used in) operating activities ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Acquisition of business, net of cash acquired ) — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit Repayments of lines of credit ) ) Proceeds from long-term debt — Repayments of long-term debt ) ) Net proceeds from the exercise of stock options — Payments for debt issuance costs ) ) Net proceeds from initial public offering — Net cash provided by financing activities – continuing operations Effect of exchange rate changes on cash – continuing operations Effect of exchange rate changes on cash – discontinued operations — 26 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 GSE Holding, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 1. Nature of Business Organization and Description of Business — GSE Holding, Inc., together with its subsidiaries, (the “Company”) is a leading global manufacturer and marketer of highly engineered geosynthetic lining products for environmental protection and confinement applications. These lining products are used in a wide range of infrastructure end markets such as mining, environmental containment, liquid containment (including water infrastructure, agriculture and aquaculture and industrial wastewater treatment applications), coal ash containment and oil and gas. The Company offers a full range of products, including geomembranes, drainage products, geosynthetic clay liners, nonwoven geotextiles, and other specialty products. The Company generates the majority of its sales outside of the United States, including emerging markets in Asia, Latin America, Africa and the Middle East. Its comprehensive product offering and global infrastructure, along with its extensive relationships with customers and end-users, provide it with access to high-growth markets worldwide, visibility into upcoming projects and the flexibility to serve customers regardless of geographic location. The Company manufactures its products at facilities located in the United States, Germany, Thailand, Chile and Egypt. Effective February 10, 2012, the Company completed its initial public offering (“IPO”) of 7,000,000 shares of common stock.The Company also granted the underwriters a 30-day option to purchase up to an additional 1,050,000 shares at the IPO price to cover over-allotments, which was exercised. The IPO price was $9.00 per share and the common stock is currently listed on The New York Stock Exchange under the symbol “GSE”.The Company received proceeds from the IPO, after deducting underwriter’s fees, of approximately $67.4 million.The Company incurred direct and incremental costs associated with the IPO of approximately $3.8 million. The proceeds from the IPO were used to pay down debt ($51.5 million) and for general working capital purposes.The Company also incurred and expensed compensation costs of $6.6 million related to IPO bonuses that were paid in cash ($2.3 million) and the issuance of fully vested common stock ($4.3 million) to certain key executives and directors, and $3.0 million related to a management agreement termination fee, which became payable upon the closing of the IPO. 2. Basis of Presentation — The accompanying condensed consolidated financial statements have been prepared on the same basis as those in the Company’s audited consolidated financial statements as of and for the year ended December 31, 2012. The December 31, 2012 Condensed Consolidated Balance Sheet data was derived from the Company’s year-end audited consolidated financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America (‘‘GAAP’’). These condensed consolidated financial statements reflect all normal recurring adjustments that are, in the opinion of management, necessary for the fair presentation of such financial statements for the periods indicated. The Company believes that the disclosures herein are adequate to make the information presented not misleading. Operating results for the first six months of 2013 are not necessarily indicative of results to be expected for the year ending December 31, 2013. These unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements as of and for the year ended December 31, 2012, and the notes thereto included in the 2012 Annual Report on Form 10-K. The preparation of financial statements in conformity with GAAP requires estimates and assumptions that affect the reported amounts as well as certain disclosures. The Company’s financial statements include amounts that are based on management’s best estimates and judgments. Actual results could differ from those estimates. Certain reclassifications were made to the December 31, 2012 and June 30, 2012 consolidated financial statements to conform to the 2013 financial statement presentation.These reclassifications did not have an impact on previously reported results. 7 3.Recent Accounting Pronouncements — The Company qualifies as an emerging growth company under Section 109 of the JOBS Act. An emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. However, the Company has chosen to “opt out” of such extended transition period, and as a result, is compliant with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non- emerging growth companies. Section 108 of the JOBS Act provides that this decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. 4.Goodwill — In accordance with ASC 350,Intangibles - Goodwill and Other (“ASC 350”), the Company assesses goodwill and intangible assets with indefinite lives for impairment at the reporting unit level on an annual basis and between annual tests if impairment indicators occur or circumstances change that would more likely than not reduce the fair value below its carrying amount. The Company’s annual assessment date is October 1. During the second quarter of 2013, the Company performed an interim assessment of goodwill related to its Europe Africa reporting unit, due to indications that the fair value of this reporting unit may be less than its carrying amount. Such indications included a continued weakening ofeconomic conditions, under-achievement of previous financial projections and projected continued difficulties in the European market.Based on these indications, an interim impairment test was performed, which resulted in an impairment charge totaling $26.4 million was recorded. In performing the interim goodwill impairment test, the Company considered three generally accepted approaches for valuing a business: the income, market and cost approaches. Based on the nature of the business, and the current and expected financial performance, it was determined that the market and income approaches were the most appropriate methods for estimating the fair value of the reporting unit. For the income approach the discounted cash flow method was utilized, and considered such factors as sales, depreciation, amortization, capital expenditures, incremental working capital requirements, tax rate and discount rate. Consideration of these factors inherently involves a significant amount of judgment, and significant movements in sales or changes in the underlying assumptions may result in fluctuations of estimated fair value.For the market approach both the guidelines public company and the comparable transaction methods were used.The Company considered such factors as appropriate guideline companies, appropriate comparable transactions and control premiums. In determining the fair value of the reporting unit, it was determined that the income approach provided a better indication of value than the market approach. As such, a 65% weighting was assigned to the income approach and a 35% weighting was assigned to the market approach in estimating the value of the reporting unit. The table below reflects the changes in goodwill by reporting unit during the six months ended June 30, 2013 (in thousands): North America Europe Africa Asia Pacific Latin America Total Balance at December 31, 2012 $ Acquisition of SynTec LLC — — — Balance at March 31, 2013 Impairment Charge — ) — — ) SynTec LLC Purchase Price Adjustment ) — — — ) Balance at June 30, 2013 $ $ — $ $ $ 5.Acquisition of SynTec LLC — On February 4, 2013, the Company acquired SynTec LLC ("SynTec”), which is now a wholly-owned subsidiary of the Company. Pursuant to the Unit Purchase Agreement dated as of February 4, 2013, the Company acquired all of the outstanding shares of SynTec.The total amount of consideration paid in connection with the acquisition was approximately $9.7 million, and this acquisition was funded with existing cash on hand. The SynTec business is reflected in the North America reporting segment and was acquired by the Company in order to expand its existing market share with additional products, which are complementary to the Company’s existing products. 8 The following table summarizes the estimated fair values of assets acquired and liabilities assumed at the acquisition date (in thousands). The Company incurred approximately $0.7 million of transaction expenses in connection with this acquisition, which are included as a component of selling, general and administrative expenses in the Condensed Consolidated Statements of Operations and Comprehensive Income (Loss). Accounts receivable $ Inventory Other current assets 26 Property, plant and equipment Identifiable intangible assets Goodwill Accounts payable and accrued liabilities ) Net assets acquired $ The prior purchase price allocation was revised during the three months ended June 30, 2013 in connection with the final working capital settlement of approximately $0.6 million and final appraisal of the machinery and equipment, resulting in a $0.6 million increase in the estimated fair value of the machinery and equipment, and a decrease in the estimated fair values of goodwill ($0.5 million), identifiable intangible assets ($0.5 million) and working capital ($0.2 million). The results of operations for the three months ended March 31, 2013 were not restated as the effect of the revised purchase price allocation was immaterial. As a result of this acquisition, the Company recognized a total of $5.1 million of identifiable intangible assets and $2.4 million of goodwill. The total amount of goodwill is deductible for tax purposes. The results of operations of SynTec are reported in the Company’s condensed consolidated financial statements from the date of the acquisition. SynTec net sales for the three and six months ended June 30, 2013 were approximately $3.4 million and $5.1 million, respectively, and Syntec’s net loss was not material. Pro forma information for the three and six months ended June 30, 2013 and 2012 is not presented as the acquisition was not a material acquisition. 6. Net Income (Loss) per Share The Company computes basic net income (loss) per share by dividing net loss by the weighted-average number of shares of common stock outstanding during the period. Diluted net loss per share is computed by dividing net loss by the weighted-average number of shares of common stock outstanding during the period, increased to include the number of shares of common stock that would have been outstanding had potential dilutive shares of common stock been issued. The dilutive effect of employee stock options is reflected in diluted net loss per share by applying the treasury stock method. The Company recorded a net loss for the three months ended June 30, 2013 and the six months ended June 30, 2013 and 2012, respectively. Potential common shares are anti-dilutive in periods which the Company records a net loss because they would reduce the respective period’s net loss per share. Anti-dilutive potential common shares are excluded from the calculation of diluted earnings per share. As a result, net diluted loss per share was equal to basic net loss per share in the three months ended June 30, 2013 and the six months ended June 30, 2013 and 2012, respectively. There were approximately 1.2 million and 1.9 million stock options outstanding at June 30, 2013 and 2012, respectively.Of these, 0.5 million and 1.1 million for June 30, 2013 and 2012, respectively, had exercise prices lower than the average price of Company common shares as of each of those dates. These in-the-money options would have been included in the calculation of diluted earnings per share had the Company not reported a net loss in each of the respective periods. The Company recorded net income during the three months ended June 30, 2012, and included 1.1 million shares related to in-the money options in the diluted weighted-average common shares outstanding for the calculation of diluted net income per share. 7. Inventory– Inventory consisted of the following: June 30, December 31, (in thousands) Raw materials $ $ Finished goods Supplies Obsolescence and slow moving allowance ) ) $ $ 9 8. Property, Plant and Equipment – Property, plant and equipment consisted of the following: Estimated useful lives years June 30, December 31, (in thousands) Land $ $ Buildings and improvements 7
